DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 4, 2021 has been entered.

Status of the Claims
Claims 1, 13 and 17 have been amended. Claim 1, 4-11 and 13-19 are pending. Claims 9-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Any objection or rejection not expressly repeated has been withdrawn. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP 11194672, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The claims are drawn to a product comprising hyaluronic acid and body fat. However, application ‘672 does not describe a product comprising body fat. Therefore, the instant claims are accorded a priority date of December 20, 2012, the filing date of PCT/EP2012/076379.  

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Epps et al (US 2012/0189590) in view of Alexander (Chap. 33, Autologous Fat Transfer, 2010).

Van Epps describes an aqueous composition comprising hyaluronic acid (HA) and adipose tissue (body fat). The reference describes their injection into an extravascular region. See examples 3-10. The volumes described in these examples appear to be sufficient for the treatment of venous diseases, according to the instant specification. The product is further resistant to biodegradation for weeks and months. See paragraph [0134].   
The reference further teaches that the HA may be crosslinked or not. The reference suggests well-known crosslinking agents, such as BDDE, for preparing a crosslinked product. See paragraph [0074]. The reference further teaches preferred HA concentrations, such as 1%, and molecular weights, such as 4 MDa. See paragraphs [0076], [0079], [0084] and [0086]. The reference further teaches the addition of other therapeutic agents, such as an anesthetic. See paragraph [0141]. The reference exemplifies several procedures, including breast augmentation. See examples.  
The reference further teaches that the transplantation of adipose tissue is subject to great loss in volume due to necrosis and lack of vascular formation. See paragraphs [0004] and [0014]-[0018]. The reference is silent regarding the addition of autologous blood or fractions thereof. 
Alexander teaches the use of platelet-rich plasma in combination with an autologous fat transfer in breast augmentation. The plasma comprises growth factors that aid in wound healing and stimulate revascularization of the tissue. See sections 33.1-33.3. Many of the compounds in plasma are proteins. As such, it is a subject having amine groups capable of crosslinking with the polyacid compound, hyaluronic acid.  

With respect to claims 15, 16, 18 and 19, as discussed in the previous Office action, without rigorous degassing of the solution, air would be present. See Watanabe (Metrologia, 1985 – of record). Furthermore, it would be expected that the mixing of components would introduce more air into the solution, stabilized by the viscous nature of the composition. Furthermore, Applicant describes the higher concentration as a transitory state.  
The claim recites “for extravascular injection.” The reference clearly demonstrates injection outside the vascular system, so the product is suitable is for such injection. The claim further states a particular half-life of the product. This limitation is met. The claim further recites 
However, even if Applicant were to argue that this “effective amount” limitation somehow refers to particular properties necessary for such treatment, it is noted that according to the instant description, the efficacy of the product in treating venous disease is based on its viscosity, and that a product having a [dynamic] viscosity of 10 mPa*s to 5000 mPa*s is suitable. (The description uses the generic term “viscosity,” but the units are those of dynamic viscosity.) Van Epps teaches that the disclosed product has a viscosity of 10 mPa*s to 1200 mPa*s. See paragraph [0124]. Therefore, it appears that any HA/adipose tissue hydrogel product would have an appropriate viscosity and be suitable for the intended use.
With respect to the limitation “formulated for perivascular administration,” it is noted that the art is silent regarding perivascular administration, the examiner finds no characteristic defined or implied by this limitation.  
Applicant’s arguments filed March 4, 2021 have been fully considered but they are not persuasive. 
Applicant first argues that the art cited in the previous Office action do not teach a perivascular formulation. This is not found to be persuasive. A composition comprising the recited components is made obvious by the art. Applicant fails to indicate what further limitations are required to make it a “perivascular formulation” or how the product made obvious by the art would be unsuitable for perivascular administration. The art does not address perivascular administration, but the claim is not drawn to a method but rather a composition of matter.  

Applicant further argues that the suggested uses are intended to promote vascularization and not compress blood vessels. This is not found to be persuasive. The components suggested by the art fall within the recited scope and are ones described in the specification as being suitable for this use. See page 9, 1st full paragraph: “However, it is preferred to use autologous blood or fractions of autologous blood (platelets, coagulation factors and/or the like).”  
Applicant further contends that neither of the cited reference disclose compositions, so that the skilled artisan would not have expected success in re-formulating the compositions of Van Epps and Alexander as a perivascular formulation would be reasonably successful. This is not found to be persuasive. The examiner maintains that such a combination would find reasonable success in preparing an extravascular injection formulation for soft tissue replacement, per Van Epps. Applicant again fails to address what limitation(s) would be required to distinguish such a formulation from a “perivascular formulation.” 



s 1, 3-8 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Epps et al (US 2012/0189590) and Stroumpoulis et al (US 2012/0071437) in view of Alexander (Chap. 33, Autologous Fat Transfer, 2010).
Van Epps and Alexander teach as set forth above. The references are silent regarding a particular anesthetic to be added to the composition. It is further noted that it might be possible to interpret the teaching regarding the viscosity as applying only to the hydrogel component that is then added to adipose tissue such that the final product might lie outside this viscosity range. 
 Stroumpoulis teaches the use of HA hydrogel products for injection to treat soft tissue conditions, such as those described in Van Epps. See paragraphs [0008] and [0009]. The reference teaches that the appropriate composition for the product to be injected is 10 mPa*s to 1200 mPa*s. See paragraph [0084]. The reference further teaches the addition of an anesthetic, such as lidocaine, prolocaine, etc. See paragraph [0072]. 
It would have been obvious to one having ordinary skill in the art to prepare a composition comprising HA and body fat in combination with platelet-rich plasma, as discussed above with a reasonable expectation of success. It would be obvious to prepare the product with a suitable viscosity for injecting in an extravascular fashion to treat soft tissue disorders. This would result in a product that is also suitable for treating venous disorders. It would be further obvious to add a topical anesthetic, such as lidocaine, etc., because it is expressly suggested by the art.  
Applicant’s arguments filed March 4, 2021 have been fully considered but they are not persuasive. Applicant does not add any additional arguments not addressed above. 


Examiner’s hours and contact numbers    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is (571)272-0656. The examiner can normally be reached on 10 am to 7 pm Monday-Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623